Case 1:21-mc-00033-LJV Document1 Filed 07/06/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK

IN RE: IN THE MATTER OF:

 

$332,623 UNITED STATES CURRENCY
SEIZED ON JANUARY 26, 2021;

$56,894.90 UNITED STATES CURRENCY
SEIZED FROM NORTHWEST BANK
ACCOUNT NO. 3206 0093 79 SEIZED ON OR
ABOUT JANUARY 26, 2021;

$141,932.91 UNITED STATES CURRENCY
SEIZED FROM BANK OF AMERICA ACCOUNT
NO. 4830 8530 3585 SEIZED ON OR ABOUT
JANUARY 27, 2021; and

$499,735.99 UNITED STATES CURRENCY SEIZED
FROM BANK OF AMERICA ACCOUNT NO.
4830 5894 390 SEIZED ON OR ABOUT JANUARY 27, 2021,

Defendants.

 

STIPULATION TO EXTEND PLAINTIFF'S TIME
TO FILE COMPLAINT IN CIVIL FORFEITURE ACTION

 

IT IS HEREBY STIPULATED and agreed upon by and between the United States of
America by its attorney, James P. Kennedy, Jr., United States Attorney for the Western
District of New York, Paul C. Parisi, Assistant United States Attorney, of counsel, and Gerald
J. McMahon, Esq., attorney for Arkan Fadhel, pursuant to Title 18, United States Code,
Section 983(a)(3)(A), that the government's time to file its Verified Complaint for Forfeiture

be extended from July 11, 2021 until October 11, 2021.
Case 1:21-mc-00033-LJV Document1 Filed 07/06/21 Page 2 of 2

The parties to this Stipulation further agree that Arkan Fadhel may revoke his consent
in writing to extend the time for the government to file its Verified Complaint for Forfeiture
against the above-named property, and in that event, the government shall then have ten (10)
days from the date the government received notice of such action to file its Verified Complaint

for Forfeiture.

JAMES P. KENNEDY, JR.
United States Attorney
Western District of New York

awe. Zier QL or

a LC. PARI

ssistant PARIS) _— Attorney
138 Delaware Avenue
Buffalo, New York 14202
(716) 843-5863
paul.parisi@usdoj.gov

GERALD ( Mp MAHOX, ESQ.
11 aera gs Court

Scotch Plains, NJ 07076

(908) 347-4670
gm@geraldjmcmahon.com
Attorney for Arkhan Fadhel
